UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4335


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LONNIE LAMONT DOZIER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cr-00372-TLW-1)


Submitted:   November 30, 2010            Decided:   December 17, 2010


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Mackenzie, BARRETT-MACKENZIE, LLC, Greenville, South
Carolina, for Appellant.    Carrie Ann Fisher, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lonnie          Lamont       Dozier       appeals        the    district        court’s

grant in part of the government’s Fed. R. Crim. P. 35(b) motion

to reduce his sentence for substantial assistance.                                        Appellate

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), arguing that the district court’s chosen method

of reducing the sentence constituted a violation of law or an

incorrect application of the sentencing guidelines.                                      Dozier was

notified of his right to file a pro se supplemental brief, but

has not filed a brief.                    For the reasons explained below, we

affirm the amended judgment.

            “[A]ppeals            from    rulings        on    Rule        35(b)    motions       are

governed    by    18       U.S.C.     § 3742          [(2006)].”           United        States    v.

Hartwell,       448       F.3d    707,     712    (4th Cir. 2006)                (citing     United

States v.       Pridgen,         64   F.3d     147,     149    (4th Cir. 1995)).                 This

court does not have “jurisdiction to review the extent of the

district    court’s         downward          departure,       except        in    instances       in

which the departure decision resulted in a sentence imposed in

violation of law or resulted from an incorrect application of

the    Guidelines.”              United    States       v.    Hill,        70     F.3d    321,    324

(4th Cir. 1995).

            If        a    defendant          alleges     that       his        otherwise     final

sentence was imposed in violation of law, however, he “may make

that    claim    in       appealing       a    ruling     on     a    Rule       35(b)     motion.”

                                                  2
Hartwell, 448 F.3d at 713.                 Such a claim is reviewed for abuse

of discretion.          See Pridgen, 64 F.3d at 150.

                 In   the    Anders     brief,    appellate      counsel   states       that

Dozier takes the position that the district court’s refusal to

structure the reduction by reducing the offense level “resulted

in a sentence imposed in violation of law and/or resulted from

an incorrect application of the sentencing guidelines.”                                 This

claim is one that we have jurisdiction to review.                              However,

because Dozier did not preserve this claim for appeal, it is

reviewed for plain error.                United States v. Olano, 507 U.S. 725,

732-37 (1993).

                 We conclude that the district court did not plainly

err   in    choosing        to   reduce    Dozier’s      total    sentence    by   months

rather than by reducing the offense level and imposing sentence

within a revised guideline range.                   Therefore, the court did not

abuse      its    discretion      by     reducing     Dozier’s     sentence    in       this

manner.          Further, the court did not abuse its discretion in

denying his motion for reconsideration.

                 Accordingly,      we    affirm    the   sentence    imposed       by    the

district court.             In accordance with Anders, we have reviewed the

entire record for any meritorious issues and have found none.

This court requires that counsel inform Dozier, in writing, of

his right to petition the Supreme Court of the United States for

further review.             If Dozier requests that a petition be filed,

                                             3
but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Dozier.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     4